Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Response to Amendment and Arguments
Claims 1-13 are pending and are being examined in this application.
It is noted that Applicant did not address the statement regarding 112, 6th paragraph.  As such, the claim limitations noted in the statement will continue to be construed to cover the corresponding structure disclosed in the specification and equivalents thereof.
Applicant’s arguments with respect to the 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.  However, to the extent that the arguments also apply to the new ground(s) of rejection, the arguments are unpersuasive for at least the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user notifications – Response, pg. 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In the instant claims, the term “notification” is not recited in the claims as being associated with a user. Rather, the claims recite notifications “related to the backup function.” As such, the term “notification” is being interpreted by examiner to be any type of notification related to backup, including user notifications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit that receives...” and “a processing unit that controls...” as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori et al. (US Pub. 2013/0326379) in view of Kim et al. (US Pub. 2017/0331329) and further in view of Hosoda et al. (US Pub. 2017/0310849).
Referring to claim 1, Arrasvuori discloses a non-transitory computer-readable recording medium in which a program is recorded, the program causing a computer [fig. 9; mobile terminal 901 (i.e., a mobile device) comprising memory 951] to function as: 
a communication unit that receives a beacon signal from an electronic apparatus [pars. 26 and 27; the mobile device detects a triggering device via near field communication (NFC)], the beacon signal including (1) information indicating presence or absence of backup function... [pars. 26, 27, 35, and 55; the triggering device provides an identifier that is used to determine the presence of backup services on the triggering device has backup services]; and 
a processing unit that controls communication of the communication unit [pars. 26 and 27; note the mobile device], 
wherein the processing unit:
determines whether the electronic apparatus has a backup function based on the information indicating presence or absence of backup function contained in the beacon signal [pars. 26, 27, 35, and 55; the identifier provided by the triggering device is used to determine if the triggering device has backup services];
...where it is determined that a distance from the electronic apparatus is equal to or smaller than a predetermined threshold value [pars. 26, 27, and 29-32; the mobile device provides a user with information about a backup action and/or initiates a file backup application when the triggering device comes within a preset proximity of the mobile device] based on a reception radio wave intensity of the beacon signal... [par. 27; signal strength is used to detect proximity between the triggering device and the mobile device].

However, Kim discloses when it is determined that the electronic apparatus has the backup function, accesses a notification history to determine whether a notification related to the backup function has been previously performed [pars. 239-241; backup information stored in a log file is compared with data stored in a mobile terminal to determine whether a backup has previously been performed for the mobile terminal]; in response to determining that no notification related to the backup function has been previously performed, performs a first notification process [par. 241; the log is updated with backup information as backups are performed]; and in response to determining that at least one notification related to the backup function has been previously performed, performs a second notification process that is different from the first notification process [pars. 242, 245, and 246; if the backup information exists, a notification is output to a user indicating that the backup information exists (i.e., a backup can be performed upon request)] in a case where it is determined that a distance from the electronic apparatus is equal to or smaller than a predetermined threshold value [pars. 219-222; backups are only performed when the mobile terminal is located in a wireless charging area].

Arrasvuori and Kim do not appear to explicitly disclose that the beacon signal includes (2) a strength indication value indicating source strength of the beacon signal; and that the distance is also based on the strength indication value contained in the beacon signal.
However, Hosoda discloses that the beacon signal includes (2) a strength indication value indicating source strength of the beacon signal; and that the distance is also based on the strength indication value contained in the beacon signal [pars. 95 and 96; an MFP (multi-function peripheral) device transmits an RSSI (Received Signal Strength Indication) that can be used to measure a distance from the MFP to a mobile terminal; the distance is also calculated by comparing a radio wave intensity of the MFP to the RSSI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup system taught by the combination of Arrasvuori and Kim so that the RSSI can be used with signal strength as the basis for determining proximity as taught by Hosoda. The motivation for doing so would have been to accurately determine the proximity in order to facilitate communication between the two devices.
Referring to claim 2, Kim discloses wherein the first notification process or the second notification process includes at least one of notification processing of prompting an execution of backup and function-guide notification processing of guiding the backup function [pars. 245 and 246; the notification may prompt a backup request]. 
Referring to claim 3, Arrasvuori discloses wherein the processing unit determines whether or not the electronic apparatus from which the beacon signal is transmitted is an apparatus having the 
Referring to claim 4, Arrasvuori discloses wherein the processing unit obtains the distance from the electronic apparatus based on the reception radio wave intensity of the beacon signal [par. 27; signal strength is used to detect proximity between the triggering device and the mobile device], and performs the notification processing of the backup function in a case where the obtained distance is equal to or smaller than the predetermined threshold value [pars. 26, 27, and 29-32; the mobile device provides the information about a backup action and/or initiates the file backup application when the triggering device is within the defined proximity of the mobile device].
Referring to claim 5, Arrasvuori discloses wherein the processing unit performs function-guide notification processing of guiding a fact that the electronic apparatus has the backup function when the beacon signal is received from the electronic apparatus for the first time [pars. 26, 27, and 29-32; note the information about the backup action and/or initiation of the file backup application].
Referring to claim 6, Arrasvuori discloses wherein the processing unit performs the notification processing of prompting an execution of backup when the beacon signal is received from the electronic apparatus for a second or subsequent time [pars. 26, 27, and 29-32; note the information about the backup action and/or initiation of the file backup application].
Referring to claim 7, Kim discloses wherein the notification processing of the backup function is notification processing of prompting an execution of backup, and wherein, in a case where a backup execution operation by a user is not performed...the processing unit stops the notification processing until it is determined that the distance from the electronic apparatus exceeds a second threshold value equal to or larger than the threshold value. [pars. 26, 27, and 29-32; the backup action is initiated when the triggering device comes within the preset proximity; this means that, if the backup action is stopped at some point after being initiated, it will not be re-initiated as long as the triggering device remains 
Referring to claim 8, Arrasvuori discloses wherein the processing unit acquires setting information indicating use or non-use of automatic backup, and wherein the processing unit skips the notification processing and performs processing of transmitting a backup request to the electronic apparatus in a case where it is determined that the distance is equal to or smaller than the predetermined threshold value and it is determined that the automatic backup is available based on the setting information [pars. 29, 32, and 56; the backup action may be configured to be performed automatically by a file backup application when the triggering device is within the preset proximity of the mobile device].
Referring to claim 9, Arrasvuori discloses wherein the beacon signal is a signal based on a Bluetooth communication standard [par. 27; note the use of Bluetooth].
Referring to claim 10, Arrasvuori discloses wherein the processing unit performs processing of transmitting the backup data to the electronic apparatus by using communication based on a communication standard different from a communication standard of the beacon signal [pars. 27 and 29; NFC is used for triggering purposes, while the backup action may be performed using cellular data, WAN/WLAN, NFC].
Referring to claim 11, see at least the rejection for claim 1. Arrasvuori further discloses automatic backup processing of the backup data [pars. 29, 32, and 56; the backup action may be configured to be performed automatically by a file backup application when the triggering device is within the preset proximity of the mobile device].
Referring to claim 12, see the rejection for claim 1, which incorporates the terminal apparatus as a computer.
Referring to claim 13, Arrasvuori discloses a communication system comprising: a terminal apparatus according to Claim 12; and an electronic apparatus that has a backup function and transmits a beacon signal [pars. 26 and 27; note the mobile device and the triggering device].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157